DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 and 10/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the text on Figure 3 is highly pixelated. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Device and Driving Method Compensating Grayscale Data Voltages to Offset Voltages of Common Electrodes (VCOM) Shift. 
Claim Objections
Claims 1-3, 6-9 and 11-13 are objected to because of the following informalities:
As per claim 1, the limitation “calculating a value of VCOM shift amplitude corresponding to a row of sub-pixels on a display panel based on grayscale data voltages of a frame of an image to be displayed; obtaining a grayscale data voltage compensation value based on the calculated value of VCOM shift amplitude and the grayscale data voltage compensation table” should be “calculating a value of the VCOM shift amplitude corresponding to a row of sub-pixels on a display panel based on grayscale data voltages of a frame of an image to be displayed; obtaining a grayscale data voltage compensation value based on the calculated value of the VCOM shift amplitude and the grayscale data voltage compensation table”. 
Furthermore, the meaning of the term “VCOM” needs to be recited in the claim.
As per claim 2, the limitation “wherein calculating the value of VCOM shift amplitude corresponding to the row of sub-pixels on the display panel based on grayscale data voltages of the frame of an image to be displayed comprises” should be the VCOM shift amplitude corresponding to the row of sub-pixels on the display panel based on the grayscale data voltages of the frame of the image to be displayed comprises”,
“obtaining a first shift value by adding the grayscale data voltages of positive polarity among the plurality of grayscale data voltages respectively corresponding to the plurality of sub-pixels in the row of sub-pixels; obtaining a second shift value by adding absolute values of the grayscale data voltages of negative polarity among the plurality of grayscale data voltages respectively corresponding to the plurality of sub-pixels in the row of sub-pixels; and obtaining the value of VCOM shift amplitude by subtracting the second shift value from the first shift value” should be “obtaining a first shift value by adding the grayscale data voltages of a positive polarity among the plurality of grayscale data voltages respectively corresponding to the plurality of sub-pixels in the row of sub-pixels; obtaining a second shift value by adding absolute values of the grayscale data voltages of a negative polarity among the plurality of grayscale data voltages respectively corresponding to the plurality of sub-pixels in the row of sub-pixels; and obtaining the value of the VCOM shift amplitude by subtracting the second shift value from the first shift value”.
As per claim 3, the limitation “before obtaining the grayscale data voltage compensation table, further comprising:
obtaining an initial grayscale data voltage compensation table, wherein the initial grayscale data voltage compensation table stores mapping relationship between values of initial VCOM shift amplitude and initial grayscale data voltage compensation values;

compensating the grayscale data voltages actually inputted to the row of the sub-pixels based on an initial grayscale data voltage compensation value corresponding to the value of initial VCOM shift amplitude to obtain initial compensated grayscale data voltages;
outputting the initial compensated grayscale data voltages to the row of the sub-pixels;
measuring actual brightness values of the row of sub-pixels, and
adjusting the initial compensated grayscale data voltages based on difference between the actual brightness values and preset brightness values of the row of sub-pixels to obtain the grayscale data voltage compensation value corresponding to the value of initial VCOM shift amplitude, thereby obtaining the grayscale data voltage compensation table;
wherein the preset brightness values are theoretical values of brightness of the row of sub-pixels when the initial grayscale data voltages are provided to the row of the sub-pixels” should be:
wherein before obtaining the grayscale data voltage compensation table, [
obtaining an initial grayscale data voltage compensation table, wherein the initial grayscale data voltage compensation table stores a mapping relationship between an initial VCOM shift amplitude and initial grayscale data voltage compensation values;
providing the initial grayscale data voltages to a row of sub-pixels on the display panel so that a value of the VCOM shift amplitude corresponding to the row of the sub-pixels is a value of the initial VCOM shift amplitude corresponding to the row of the sub-pixels;
compensating the grayscale data voltages actually inputted to the row of the sub-pixels based on an initial grayscale data voltage compensation value corresponding to the value of the initial VCOM shift amplitude to obtain initial compensated grayscale data voltages;
outputting the initial compensated grayscale data voltages to the row of the sub-pixels;
measuring actual brightness values of the row of sub-pixels, and
adjusting the initial compensated grayscale data voltages based on a difference between the actual brightness values and preset brightness values of the row of sub-pixels to obtain the grayscale data voltage compensation value corresponding to the value of the initial VCOM shift amplitude, thereby obtaining the grayscale data voltage compensation table;
wherein the preset brightness values are theoretical values of brightness of the row of sub-pixels when the initial grayscale data voltages are provided to the row of the sub-pixels”.

a compensation value acquirer, which is coupled to the compensation table acquirer and the calculator and configured to obtain a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel based on the calculated value of VCOM shift amplitude and the grayscale data voltage compensation table” should be:
“a calculator, which is configured to calculate a value of the VCOM shift amplitudes corresponding to a row of sub-pixels on the display panel based on grayscale data voltages of a frame of image to be displayed;
a compensation value acquirer, which is coupled to the compensation table acquirer and the calculator and configured to obtain a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel based on the calculated value of the VCOM shift amplitudes and the grayscale data voltage compensation table”.
As per claim 7, the limitation “a first calculator, which is coupled to the grayscale data voltage acquirer and configured to add the grayscale data voltages of positive polarity among the plurality of grayscale data voltages to obtain a first shift value;
a second calculator, which is coupled to the grayscale data voltage acquirer and configured to add absolute values of the grayscale data voltages of negative polarity among the plurality of grayscale data voltages to obtain a second shift value; and

“a first calculator, which is coupled to the grayscale data voltage acquirer and configured to add the grayscale data voltages of a positive polarity among the plurality of grayscale data voltages to obtain a first shift value;
a second calculator, which is coupled to the grayscale data voltage acquirer and configured to add absolute values of the grayscale data voltages of a negative polarity among the plurality of grayscale data voltages to obtain a second shift value; and
a third calculator, which is coupled to the first calculator and the second calculator and configured to subtract the second shift value from the first shift value to obtain the value of the VCOM shift amplitudes”.
As per claim 8, the limitation “an initial acquirer, configured to acquire an initial grayscale data voltage compensation table, wherein the initial grayscale data voltage compensation table stores mapping relationship between values of initial VCOM shift amplitude and initial grayscale data voltage compensation values;
an initial compensator, coupled to the initial acquirer and configured to provide initial grayscale data voltages to a row of sub-pixels on a display panel so that a value of VCOM shift amplitude corresponding to the row of the sub-pixels is a value of initial VCOM shift amplitude corresponding to the row of the sub-pixels, to compensate the grayscale data voltages actually inputted to the row of the sub-pixels based on the initial grayscale data voltage compensation value corresponding to the value of initial 
a compensation table detector, respectively coupled to the initial acquirer and the compensation table acquirer, and configured to measure actual brightness values of the row of sub-pixels and to adjust the initial compensated grayscale data voltages based on difference between the actual brightness values and preset brightness values of the row of sub-pixels to obtain the grayscale data voltage compensation value corresponding to the value of initial VCOM shift amplitude, thereby obtaining the grayscale data voltage compensation table;
wherein the preset brightness values are theoretical values of brightness of the plurality of sub-pixels when the initial grayscale data voltages are provided to the row of the sub-pixels” should be:
“an initial acquirer, configured to acquire an initial grayscale data voltage compensation table, wherein the initial grayscale data voltage compensation table stores mapping relationship between values of the initial VCOM shift amplitudes and the initial grayscale data voltage compensation values;
an initial compensator, coupled to the initial acquirer and configured to provide initial grayscale data voltages to a row of sub-pixels on a display panel so that a value of the VCOM shift amplitudes corresponding to the row of the sub-pixels is a value of the initial VCOM shift amplitudes corresponding to the row of the sub-pixels, to compensate the grayscale data voltages actually inputted to the row of the sub-pixels based on the initial grayscale data voltage compensation value corresponding to the value of the initial VCOM shift amplitudes to obtain the initial compensated grayscale 
a compensation table detector, respectively coupled to the initial acquirer and the compensation table acquirer, and configured to measure actual brightness values of the row of sub-pixels and to adjust the initial compensated grayscale data voltages based on a difference between the actual brightness values and preset brightness values of the row of sub-pixels to obtain the grayscale data voltage compensation value corresponding to the value of the initial VCOM shift amplitudes, thereby obtaining the grayscale data voltage compensation table;
wherein the preset brightness values are theoretical values of brightness of the plurality of sub-pixels when the initial grayscale data voltages are provided to the row of the sub-pixels”.
As per claim 9, the limitation “The display driving apparatus according to claim 5” should be “A display driving apparatus configured to perform the display driving method according to claim 5”.
As per claim 11, the limitation “A display assembly comprising the display driving apparatus according to claim 5” should be “A display assembly configured to perform the display driving method according to claim 5”.
As per claim 12, the meaning of the term “TCON” needs to be recited in the claim.
As per claim 13, the limitation “wherein the values of VCOM shift amplitudes are divided into a plurality of groups, and each of the plurality of groups corresponds to a grayscale data voltage compensation value” should be “wherein the values of the .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20150187291) in view of Choi (US 20120249620).
As per claim 1, Jang discloses a display driving method ([0003]), comprising:
obtaining a grayscale data voltage compensation table ([0101]-[0104]; [0109]-[0110]), wherein the grayscale data voltage compensation table stores mapping relationship between values of VCOM shift amplitude and grayscale data voltage compensation values ([0086]-[0091]; [0097]-[0104]);
calculating a value of VCOM shift amplitude corresponding to a row of sub-pixels on a display panel based on grayscale data voltages of a frame of an image to be displayed (Figs. 6-9; [0079]-[0086]);
obtaining a grayscale data voltage compensation value based on the calculated value of VCOM shift amplitude and the grayscale data voltage compensation table ([0091]-[0097]; [0101]-[0104]; [0107]-[0110]);

outputting the compensated grayscale data voltages ([0101]-[0104]; [0107]-[0110]).
However, Jang does not explicitly teach obtaining a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel;
compensating grayscale data voltages actually inputted to the row of sub-pixels;
outputting the compensated grayscale data voltages to the row of sub-pixels during a display time of the frame of the image to be displayed.
Choi teaches obtaining a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel (Fig. 7; [0116]; [0126]-[0130]);
compensating grayscale data voltages actually inputted to the row of sub-pixels ([0116]; [0126]-[0130]);
outputting the compensated grayscale data voltages to the row of sub-pixels during a display time of the frame of the image to be displayed ([0074]-[0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the compensated grayscale data voltages of Jang corresponding to the row of sub-pixels disclosed by Choi so that a deterioration of a display quality such as reddish, horizontal stripes, crosstalk, and the like, may be prevented (Choi: [0079]).

As per claim 5, Jang in view of Choi discloses the display driving method according to claim 4, wherein compensating grayscale data voltages actually inputted to the row of sub-pixels based on the grayscale data voltage compensation value to obtain compensated grayscale data voltages comprises: controlling a grayscale data voltage actually inputted to a sub-pixel of the row of sub-pixels to be equal to a sum of an original grayscale data voltage of the sub-pixel and the grayscale data voltage compensation value (Choi: [0077]; [0129]-[0130]).
As per claim 6, Jang discloses a display driving apparatus (Abstract; Fig. 1; [0045]) comprising:
a compensation table acquirer, which is configured to acquire a grayscale data voltage compensation table ([0101]-[0104]; [0109]-[0110]; where a compensation table acquirer is inherently present), wherein the grayscale data voltage compensation table stores mapping relationship between values of VCOM shift amplitudes and grayscale data voltage compensation values ([0086]-[0091]; [0097]-[0104]);
a calculator, which is configured to calculate a value of VCOM shift amplitude corresponding to a row of sub-pixels on the display panel based on grayscale data voltages of a frame of image to be displayed (Figs. 6-9; [0079]-[0086]; where a calculator is inherently present);

a compensator, which is coupled to the compensation value acquirer and configured to compensate the grayscale data voltages based on the grayscale data voltage compensation value to obtain compensated grayscale data voltages ([0101]-[0104]; [0107]-[0110]; where a compensator is inherently present); and
a grayscale data voltage outputer, which is coupled to the compensator and configured to output the compensated grayscale data voltages ([0101]-[0104]; [0107]-[0110]; where a grayscale data voltage outputer is inherently present).
However, Jang does not explicitly teach obtain a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel;
compensating grayscale data voltages actually inputted to the row of sub-pixels;
output the compensated grayscale data voltages to the row of sub-pixels during a display time of the frame of the image to be displayed.
Choi teaches obtaining a grayscale data voltage compensation value corresponding to the row of sub-pixels on the display panel (Fig. 7; [0116]; [0126]-[0130]);
compensating grayscale data voltages actually inputted to the row of sub-pixels ([0116]; [0126]-[0130]);

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the compensated grayscale data voltages of Jang corresponding to the row of sub-pixels disclosed by Choi so that a deterioration of a display quality such as reddish, horizontal stripes, crosstalk, and the like, may be prevented (Choi: [0079]).
As per claim 9, Jang in view of Choi discloses the display driving apparatus according to claim 5, wherein the grayscale data voltages actually inputted to the row of sub-pixels comprise M grayscale data voltages, and each of the M grayscale data voltages corresponds to a sub-pixel in the row of the sub-pixels, and M is an integer larger than 1 (Jang: [0079]-[0085]).
As per claim 10, Jang in view of Choi discloses the display driving apparatus according to claim 9, wherein the compensator is configured to control a grayscale data voltage actually inputted to a sub-pixel of the row of sub-pixels to be equal to a sum of an original grayscale data voltage of the sub-pixel and the grayscale data voltage compensation value (Choi: [0077]; [0129]-[0130]).
As per claim 11, Jang in view of Choi discloses a display assembly comprising the display driving apparatus according to claim 5 (Jang: Fig. 1; [0045]-[0048]).
As per claim 12, Jang in view of Choi discloses the display assembly according to claim 11, further comprising a TCON (Jang: #100; [0048]-[0051]).
However, the prior art of Jang and Choi do not explicitly teach the compensation table acquirer, the calculator, the compensation value acquirer, the compensator, and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per claim 13, Jang in view of Choi discloses the display assembly according to claim 12, wherein the values of VCOM shift amplitudes are divided into a plurality of groups (Jang: [0079]-[0086]), and each of the plurality of groups corresponds to a grayscale data voltage compensation value (Jang: [0101]-[0104]; [0109]-[0110]).
Allowable Subject Matter
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display driving method obtaining a grayscale data voltage compensation table, wherein the grayscale data voltage compensation table stores mapping relationship between values of VCOM shift amplitude and grayscale data voltage compensation values does not teach or fairly suggest acquiring a plurality of grayscale data voltages respectively corresponding to a plurality of sub-pixels in the row of sub-pixels among grayscale data voltages of the frame of the image to be displayed, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622